DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/13/2019. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract contains the following which should be avoided:
Implied phrase in line 1: “are disclosed herein that can provide for”.
	Purported merits in line 2: “minimal play”.
	Purported merits in lines 9-11: containing the entirety of lines 9-11.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 line 3 reads: “perpendicular to the back side”. This should be corrected to read - - perpendicular to the back surface - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “torus” in claim 3 is used by the claim to mean “a spherical bulge containing a flat planar surface,” while the accepted meaning is “a surface of revolution generated by revolving a circle in three-dimensional space about an axis that is coplanar with the circle.” The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-24, and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US RE45509 E (Foley).
Regarding claim 1, Foley discloses a coupling (see Fig. 2E) for attaching a first object (60) and a second object (40), the coupling comprising: 
a first coupling component associated with the first object (see annotated Figure 2E below), the first coupling component having a cylindrical surface (see annotated Figure 2D below) with a screw (43) and a pin (150) extending therefrom; and 
a second coupling component (44) associated with the second object, the second coupling component having a prismatic surface (see Fig. 2E), a first opening configured to receive the screw (see Fig. 2E and annotated Figure 2E below), and a second opening (48) configured to receive the pin; 
wherein the first coupling component and the second coupling component are adapted to mate with one another such that relative motion between the first coupling component and the second coupling component is restricted in all six degrees of freedom (see Column 7 lines 10-20).
NOTE: Column 7 lines 10-20 discloses that the two components mate in a rigid fashion, meaning that all movement is restricted, however it is also known that the screw will prevent all movement except for rotation about the screws longitudinal axis, and the pin will then prevent rotation about the screws longitudinal axis, and therefore all movement is restricted.

    PNG
    media_image1.png
    392
    508
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2E.

    PNG
    media_image2.png
    512
    816
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2D.
Regarding claim 8, Foley discloses wherein the first coupling component (see annotated Figure 2E above) and the second coupling component (44) are adapted to mate with one another (see Column 7 lines 10-20) such that a first line of contact and a second line of contact extend between the first coupling component and the second coupling component (see annotated Figure 2E below in the rejection of claim 28).
Regarding claim 9, Foley discloses wherein the first line of contact and the second line of contact (see annotated Figure 2E below in the rejection of claim 28) extend between the cylindrical surface of the first coupling component and the prismatic surface of the second coupling component (see annotated Figure 2E below in the rejection of claim 28).
Regarding claim 10, Foley discloses wherein the first line of contact and the second line of contact (see annotated Figure 2E below in the rejection of claim 28) extend along substantially an entire length of the cylindrical surface.
NOTE: See in annotated Figure 2E below that the lines of contact extend along all of the cylindrical surface and substantially past the cylindrical surface on two ends.
Regarding claim 11, Foley discloses wherein the first line of contact and the second line of contact (see annotated Figure 2E below in the rejection of claim 28) are located on opposite sides of a midline of the cylindrical surface (see midline in annotated Figure 2E below).
Regarding claim 12, Foley discloses wherein the prismatic surface (44) includes a first end and a second end with a first sidewall and a second sidewall extending there between, the first sidewall and the second sidewall extending at an angle relative to a backstop of the prismatic surface (see annotated Figure 2E below).

    PNG
    media_image3.png
    408
    626
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2E.
Regarding claim 13, Foley discloses wherein the first line of contact extends along the first sidewall of the prismatic surface and the second line of contact extends along the second sidewall of the prismatic surface (see annotated Figure 2E above and below).
Regarding claim 14, Foley discloses wherein the first object (ref. 60) is a surgical instrument and the second object (ref. 40) is a navigation array (see abstract).
Regarding claim 15 Foley discloses wherein the screw (43) includes a post (43) having a proximal end (the screw head), a distal end (the tip of the threaded portion, distal from the head), and a threaded portion located proximal to the distal end of the screw (see Fig. 2E).
Regarding claim 16, Foley discloses wherein the first coupling component (see annotated Figure 2E above) includes a back surface (see annotated Figure 2E above) opposite the cylindrical surface (see annotated Figure 2D above), wherein the back surface of the first coupling component is a flat planar surface (see annotated Figure 2E above).
Regarding claim 17, Foley discloses wherein the first coupling component (see annotated Figure 2E above) includes a through-hole configured to receive the screw (see annotated Figure 2E above) such that the screw extends through the first coupling component perpendicular to the back side of the first coupling component (see Fig. 2D-2E, and see Column 7 lines 10-20).
Regarding claim 18, Foley discloses a method of coupling a first object (60) and a second object (40), the method comprising: 
aligning a first coupling component (see annotated Figure 2E above) associated with the first object and a second coupling component (44) associated with the second object, the first coupling component having a cylindrical surface (see annotated Figure 2D above) with a screw (43) and a pin (150) extending therefrom and the second coupling component having a prismatic surface (see Fig. 2E), a first opening (see Fig. 2E and annotated Figure 2E above), and a second opening (48); 
advancing the first coupling component with respect to the second component such that the cylindrical surface is seated against the prismatic surface (see note below), the screw is received within the first opening, and the pin is received within the second opening (see Column 7 lines 10-20); and 
securing the first component and the second component such that relative movement between the first component and the second component is restricted in six degrees of freedom (see Column 7 lines 10-20).
NOTE: The cylindrical surfaces are a part of the first component which is seated against the prismatic surface, therefore the cylindrical surfaces are seated against the prismatic surface. Further, Column 7 lines 10-20 discloses that the two components mate in a rigid fashion, meaning that all movement is restricted, however it is also known that the screw will prevent all movement except for rotation about the screws longitudinal axis, and the pin will then prevent rotation about the screws longitudinal axis, and therefore all movement is restricted.
Regarding claim 19, Foley discloses further comprising limiting relative movement between the first component (see annotated Figure 2E above) and the second component (44) by contact between the pin and an inner surface of the second opening (see Column 7 lines 10-20).
NOTE: See in Column 7 lines 10-20 that the pin is inserted into the second opening 48 and will prevent rotation of the first component about the longitudinal axis of the screw by contacting the inner surface of the second opening.
Regarding claim 20, Foley discloses wherein securing the first component (see annotated Figure 2E above) and the second component (44) further comprises driving the screw (43) within the first opening (see annotated Figure 2E above, also see Column 7 lines 10-20).
Regarding claim 21, Foley discloses wherein driving the screw (43) prevents relative movement between the first component and the second component in at least five degrees of freedom (see Column 7 lines 10-20).
NOTE: It is known that a screw fixed within the second component will prevent movement in all directions except rotation about the longitudinal axis of the screw, therefore relative movement is prevented in at least five degrees of freedom.
Regarding claim 22, Foley discloses wherein the pin (150) restricts relative movement between the first component (see annotated Figure 2E above) and the second component (44) after driving the screw to mate the first component and the second component (see Column 7 lines 10-20).
Regarding claim 23, Foley discloses wherein the pin (150) contacts an inner surface of the second opening (48) and restricts relative movement between the first component (see annotated Figure 2E above) and the second component (44, see Column 7 lines 10-20).
Regarding claim 24, Foley discloses wherein the restricted relative movement (see Column 7 lines 10-20) between the first component (see annotated Figure 2E above) and the second component (44) is along a longitudinal axis of the cylindrical surface (see annotated Figure 2E below).
NOTE: Movement is restricted in all directions, see Column 7 lines 10-20.

    PNG
    media_image4.png
    494
    718
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2E.
Regarding claim 27, Foley discloses wherein driving the screw (43) includes rotating a handle of a screw (the head of the screw) assembly in a first direction (see Column 7 lines 10-20) until a planar surface of the handle abuts a back surface of the first component (see Column 7 lines 10-20 and see Fig. 2D).
Regarding claim 28, Foley discloses wherein the first component (see annotated Figure 2E above) and the second component (44) contact one another along a first line of contact and a second line of contact (see annotated Figure 2E below) extending between the cylindrical surface of the first component and the prismatic surface of the second component (see annotated Figure 2E below).

    PNG
    media_image5.png
    481
    935
    media_image5.png
    Greyscale

Figure 5. Annotated Figure 2E.
Regarding claim 29, Foley discloses wherein the first line of contact and the second line of contact (see annotated Figure 2E above) are located on opposite sides of a midline of the cylindrical surface (see annotated Figure 2E below).

    PNG
    media_image6.png
    336
    487
    media_image6.png
    Greyscale

Figure 6. Annotated Figure 2E.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over US RE45509 E (Foley) in view of US 8619504 B2 (Wyssbrod).
Regarding claim 2, Foley discloses wherein the pin (150) includes a proximal end (see annotated Figure 2D below), a distal end (see annotated Figure 2D below), but does not expressly disclose as claimed wherein a reduced diameter portion is located proximal to the distal end of the pin.
However, Wyssbrod teaches a pin (6) having a reduced diameter portion (28) proximal to the distal end of the pin (see Fig. 4) in order to provide an insertion section that progressively transitions to the main body of the pin (6, see Column 10 lines 57-67, and Column 11 lines 1-2) that will allow the pin to be easily inserted and aligned within the second opening that accepts the pin.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pin of Foley, with Wyssbrod, such that it comprises a reduced diameter portion proximal the distal end of the pin in order to provide an insertion section that progressively transitions to the main body of the pin (6, see Column 10 lines 57-67, and Column 11 lines 1-2) that will allow the pin to be easily inserted and aligned within the second opening that accepts the pin.

    PNG
    media_image7.png
    481
    697
    media_image7.png
    Greyscale

Figure 7. Annotated Figure 2D.
Regarding claim 3, the combination of Foley and Wyssbrod teaches wherein the distal end (see annotated Figure 2D above) of the pin (150 of Foley), having a reduced diameter portion as taught by Wyssbrod, contains a torus shape.
NOTE: Applicant refers to the distal end of the pin in Fig. 12 as having a “torus shape”. Examiner notes that an accepted definition of torus is: a surface of revolution generated by revolving a circle in three-dimensional space about an axis that is coplanar with the circle. Clearly, Applicant’s torus shape does not match the accepted definition of a torus shape. Applicant’s pin distal end contains a shape that has a flat planar surface, and could not be created by revolving a sphere about an axis. To create Applicant’s torus shape, a shape including a rounded edge, and a flat planar edge could be revolved about an axis. Therefore, Examiner interprets Applicant’s meaning of torus to include objects with flat planar surfaces that are revolved around an axis. In light of this interpretation, the distal end of the pin of Foley resembles a shape having planar sides that is revolved about an axis.
Regarding claim 4, the combination of Foley and Wyssbrod teaches wherein the first coupling component (see annotated Figure 2E above) and the second coupling component (44 of Foley) are configured such that, when the first coupling component and the second coupling component are mated (see Fig. 2D of Foley), at least a portion of the reduced diameter portion of the pin (the reduced diameter 28 of Wyssbrod taught on the pin of Foley) is disposed within the second opening of the second coupling component.
NOTE: When the first and second coupling components are mated, the screw and pin are inserted within the openings of the second component, and therefore the reduced diameter portion of the pin would be the disposed within the second component during mating.
Regarding claim 5, Foley discloses wherein the pin (150) is configured to limit relative movement between the first coupling component (see annotated Figure 2E above) and the second coupling component (44) along a longitudinal axis of the cylindrical surface (see Column 7 lines 10-20).
Regarding claim 6, the combination of Foley and Wyssbrod teaches wherein the first component (see annotated Figure 2E above) and the second component (44 of Foley) are configured such that a clearance exists between the pin (150 of Foley) and an inner surface of the second opening (48 of Foley) when the pin of the first component is received within the second opening of the second component.
NOTE: Wyssbrod teaches a smaller diameter insertion portion 28 onto the pin of Foley, and therefore there will be a clearance between at least the smaller diameter insertion portion on the distal end of the pin of Foley, and the inner surface of the second opening.
Regarding claim 7, Foley discloses wherein the first component (see annotated Figure 2E above) and the second component (44) are configured such that the distal end of the pin (150, see annotated Figure 2D above) can contact the inner surface of the second opening (48) to restrict movement of the second coupling component (44) relative to the first coupling component (see Column 7 lines 10-20).
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US RE45509 E (Foley) in view of US 20040238714 A1 (Slatter).
Regarding claim 25, Foley discloses wherein driving the screw (43, see Column 7 lines 10-20) to mate the first component (see annotated Figure 2E above) and the second component (44) further comprises rotating the screw in a first direction such that a threaded portion of the screw (see Column 7 lines 10-20) fully engages the second component (a full engagement occurs and a rigid connection is formed), but does not expressly disclose as claimed wherein the screw fully engages with a threaded inner surface of the first opening. Although Foley shows what seem to be threads within the first hole (see annotated Figure 2E above), it is not expressly disclosed.
However, Slatter teaches connecting a first coupling component (14) and a second coupling component (12) with a screw (24) extending from the first coupling component, and entering a first opening (20) on the second coupling component that is threaded in order to securely align and connect the two coupling components (see paragraph [0017]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first opening of Foley, with Slatter, such that it comprises a threaded inner surface for the screw to engage, in order to securely align and connect the two coupling components (see paragraph [0017]).
Regarding claim 26, Foley discloses wherein an unthreaded distal end of the screw (the head of the screw) extends beyond a back surface of the second component when the screw fully engages with the threaded inner surface of the first opening (see annotated Figure 2E below).

    PNG
    media_image8.png
    611
    689
    media_image8.png
    Greyscale

Figure 8. Annotated Figure 2E.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Mon through Thur 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678